Citation Nr: 0636245	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on the veteran's 
claim for service connection for diabetes mellitus, type two, 
to include as a result from exposure to an herbicide in the 
Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Army from 
April 1966 to April 1968, including combat service as an 
infantryman in the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and January 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The issue of accrued benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran had active duty in Republic of Vietnam; there is 
ample medical evidence of a diagnosis of diabetes mellitus 
during the two decades preceding his death; the competent 
evidence is at least in equipoise as to whether he had type 
II versus type I diabetes; the relevant evidence is evenly 
divided as to whether the veteran's diabetes substantially 
contributed to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 
3.312 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to this claim.  The 
accrued benefits claim is addressed in the remand below.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 
two.  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Analysis

The veteran filed a claim for service connection for diabetes 
mellitus, type two, specifically relating it to his exposure 
to herbicide agents in the Republic of Vietnam.  The RO 
denied the claim in January 2003 on the basis that the 
veteran's condition was more appropriately categorized as 
diabetes mellitus, type one, a condition not subject to the 
regulatory presumption of service connection under the 
provisions of 38 C.F.R. § 3.309(e) (2006)..  Unfortunately, 
the veteran died shortly after positing his notice of 
disagreement with the RO's decision.  His widow, the 
appellant in this matter, contends that the veteran was 
entitled to service connection for diabetes mellitus, type 
two, and, that this disease played a significant role in 
causing his death.  The Board agrees with the appellant's 
assertion.

The veteran served in combat in the Republic of Vietnam where 
he was awarded the Combat Infantryman Badge (CIB) and Vietnam 
Service Medal (VSM).  As such, he is entitled to presumptive 
exposure to herbicides during that time.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6).  Specifically 
at issue is whether the veteran experienced type I or type II 
diabetes mellitus during his lifetime.  If it can be shown 
that the veteran's diabetes was the latter type, entitlement 
to service connection will be established under the 
provisions of 38 C.F.R. § 3.309(e).  The question would still 
remain whether such condition played a substantial role in 
causing his death.  38 C.F.R. § 3.312.  

The record contains numerous treatment reports which list a 
medical impression of type II diabetes.  In fact, the only 
indication that the veteran's diabetes was not type II comes 
from an August 2002 VA examination.  Upon this evaluation, 
the examiner opined that the veteran's condition and history 
most warranted a diagnosis of type I diabetes.  However, it 
is apparent that the claims folders were not reviewed.  The 
opinion, while competent, fails to mention the previous 
private diagnoses of type II diabetes, including numerous 
reports of hospitalization and treatment over a 20 year 
period of time.  Indeed, a search of the medical history 
shows that the veteran was diagnosed with diabetes in 1974, 
after service, and had been receiving extensive treatment for 
diabetes, type II, from at least as early as 1983, with 
significant hospitalizations occurring in recent years 
because of his condition.  In these hospitalization reports, 
when specification is made to the type of diabetes, it was 
always categorized as type II.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise and therefore shows that type II is 
the most accurate representation of the late veteran's 
diabetes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
such, based on the veteran's diagnosis of diabetes mellitus, 
type two, and his verified service in the Republic of Vietnam 
(see service personnel records), the veteran's type II 
diabetes was caused by his in-service exposure to herbicides.  

The Board now turns to the question of whether the veteran's 
diabetes caused or substantially or materially contributed to 
his death.  38 C.F.R. § 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The veteran's death certificate, dated in March 
2003, listed myocardial infarction as the immediate cause of 
death, with sepsis and an unknown etiology being causally 
related or consequential to death.  Diabetes was one of the 
diseases listed as a "significant conditions contributing to 
death," albeit not resulting in the ultimate underlying 
cause of death.  But it is also apparent from the medical 
evidence in the record that the veteran's diabetes played a 
role in the development of the veteran's heart disease and 
myocardial infarction was specifically listed the immediate 
cause of death.  As such, the Board finds that the veteran's 
service-connected diabetes substantially contributed to his 
death.  Therefore, service connection for the cause of the 
veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.







REMAND

As noted in the introduction above, the veteran filed a claim 
for service connection for diabetes and that claim was 
pending at the time of his death.  The appellant is pursuing 
this claim for accrued benefits purposes.  Notably, while the 
appellant did forward a claim relating to the cause of the 
veteran's death, her April 2004 notice of disagreement can be 
interpreted to additionally take exception with the RO's 
decision of October 2003, denying service connection for 
accrued benefits purposes.  The RO never issued the appellant 
with a statement of the case with respect to this issue, 
instead treating the claim entirely as one for service 
connection for the cause of the veteran's death.  As such, 
the claim for accrued benefits is not ripe for appellate 
review.  That is, where the record contains a notice of 
disagreement but no statement of the case, the claim must be 
remanded for issuance of a statement of the case in order for 
the appellant to have an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the 
appellant may have the opportunity to 
complete an appeal of the issue of 
service connection for diabetes mellitus 
for accrued benefits purposes by filing 
a timely substantive appeal.  After such 
issuance, and if the appellant perfects 
the appeal of this issue, forward the 
case to the Board for final 
adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


